DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of foreign patent application number 2019-095173, filed in Japan on May 21, 2019 and foreign patent application number 2019-152689, filed in Japan on August 23, 2019, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on November 10, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a variable transmittance drive unit” in claims 1-17;
“an operating unit” in claims 1-17;
“a filter insertion/removal unit” in claims 1-17;
“a filter control unit” in claims 1-17;
a "the vibration generation unit" in claim 10,
“a filter control unit” in claim 18;
“a variable transmittance drive unit” in claim 19;
“an operating unit” in claim 19;
“a filter insertion/removal unit” in claim 19;
 “a filter insertion/removal unit” in claim 20; and
“a variable transmittance drive unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The USPTO Official Gazette Notice 1351 OG 212 Feb. 23, 2010, regarding Subject Matter Eligibility of Computer Readable Media, provides:
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim 20 is therefore rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite, inter alia, "a program.”  
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a program typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the ambiguity or silence of the disclosure and the broadest reasonable interpretation, the program of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to a program that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  See MPEP §2164.08(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the apparatus claim does not recite further structural limitation(s).  Absent clarity of what structural elements are performing the recited functionality, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claim.  In light of this, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 and 11, the apparatus claim 10, from which claim 11 depends and inherits all limitations therefrom, recites the limitation "the vibration generation unit" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8, 12-17 and 19 are allowed.
Regarding claims 1-8 and 12-17, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus comprising a variable neutral density filter that has a variable transmittance, an imaging device unit on which object light via the variable neutral density filter forms an image, a variable transmittance drive unit that changes the transmittance of the variable neutral density filter in accordance with a transmittance control value, an operating unit that is capable of a transmittance lowering operation and a transmittance raising operation, a filter insertion/removal unit that is capable of removing the variable neutral density filter from an incident light path of the object light and inserting the variable neutral density filter into the incident light path, and a filter control unit that instructs the filter insertion/removal unit to insert the variable neutral density filter into the incident light path and instructs the variable transmittance drive unit to lower the transmittance of the variable neutral density filter, both on a basis of detection of the transmittance lowering operation of the operating unit, and instructs the variable transmittance drive unit to raise the transmittance of the variable neutral density filter and instructs the filter insertion/removal unit to remove the variable neutral density filter from the incident light path, both on a basis of detection of the transmittance raising operation of the operating unit.
Regarding claim19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a filter control method implemented in an imaging apparatus that includes a variable neutral density filter that has a variable transmittance, an imaging device unit on which object light via the variable neutral density filter forms an image, a variable transmittance drive unit that changes the transmittance of the variable neutral density filter in accordance with a transmittance control value, an operating unit that is capable of a transmittance lowering operation and a transmittance raising operation, and a filter insertion/removal unit that is capable of removing the variable neutral density filter from an incident light path of the object light and inserting the variable neutral density filter into the incident light path, the filter control method comprising instructing the filter insertion/removal unit to insert the variable neutral density filter into the incident light path and instructing the variable transmittance drive unit to lower the transmittance of the variable neutral density filter, both on a basis of detection of the transmittance lowering operation of the operating unit, and instructing the variable transmittance drive unit to raise the transmittance of the variable neutral density filter and instructing the filter insertion/removal unit to remove the variable neutral density filter from the incident light path, both on a basis of detection of the transmittance raising operation of the operating unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,794,473 to Irie teaches mechanically inserting and removing a filter from the optical path.
U.S. Patent Publication No. 2018/0299663 to Sato et al. teaches mechanically inserting and removing a filter from the optical path.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697